914 F.2d 695
SORRELS STEEL COMPANY, INC., Plaintiff-Appellee,v.GREAT SOUTHWEST CORPORATION, Fireman's Fund InsuranceCompany, and The American Insurance Company,Defendants-Appellants.
No. 89-4314.
United States Court of Appeals,Fifth Circuit.
Oct. 1, 1990.

Hubbard T. Saunders, IV, Donald Clark, Jr., Crosthwait, Terney, Noble & Allain, Jackson, Miss., Walter W. Eppes, Jr., Eppes, Watts & Shannon, Meridian, Miss., William C. Frye, John S. Vento, Trenam, Simmons, Kemker, Scharf, Barkin, Frye & O'Neill, Tampa, Fla., for defendants-appellants.
David W. Mockbee, Mary Elizabeth Hall, Phelps, Dunbar, Marks, Claverie & Sims, Jackson, Miss., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Mississippi, Tom S. Lee, District Judge, Presiding.
Before CLARK, Chief Judge, WISDOM and SMITH, Circuit Judges.
ON PETITION FOR REHEARING
(Opinion July 19, 1990, 5th Cir. 906 F.2d 158)
PER CURIAM:


1
Our mandate in this case modified the final judgment of the district court and directed further proceedings in accordance therewith.  The appellee properly calls to our attention that the mandate contained no instructions with respect to the allowance of interest as required by Fed.R.App.P. 37.  Accordingly, we amend our mandate by adding the following language:


2
The district court shall determine all matters of interest on the judgment entered on remand in accordance with the equities established in such final judgment.


3
In all other respects, the petition for rehearing is


4
DENIED.